182 P.3d 311 (2008)
219 Or. App. 427
STATE of Oregon, Plaintiff-Respondent,
v.
Pablo RANGEL, Defendant-Appellant.
05C43759; A128846.
Court of Appeals of Oregon.
Petition for Reconsideration February 14, 2008.
Petition for Reconsideration February 14, 2008.
Decided April 16, 2008.
Louis R. Miles, Deputy Public Defender, Office of Public Defense Services, Legal Services Division, for petition.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Anna M. Joyce, Assistant Attorney General, for response.
Before EDMONDS, Presiding Judge, and BREWER, Chief Judge, and SERCOMBE, Judge.
On Appellant's Petition for Reconsideration February 14, 2008.
Respondent's Objection to Appellant's Petition for Reconsideration February 14, 2008.
*312 PER CURIAM.
Petition for reconsideration denied. State v. Dominguez-Coronado, 219 Or.App. 315, 182 P.3d 322 (2008).